Exhibit 10.5

      Registration No. 26918


[BERMUDA COAT OF ARMS]


BERMUDA


TAX ASSURANCE

WHEREAS the Minister of Finance (“the Minister”), pursuant to section 2 of the
Exempted Undertakings Tax Protection Act 1966, is authorised to enter into an
arrangement with any exempted undertaking upon application.

WHEREAS such undertakings may be given an assurance that in the event of there
being enacted in Bermuda any legislation imposing tax computed on profits or
income or computed on any capital asset, gain or appreciation, or any tax in the
nature of estate duty or inheritance tax, then the imposition of any tax
described herein shall not be applicable to such undertakings or to any of its
operations or the share, debentures or other obligations of the said
undertakings.

THEREFORE the Minister, upon application, hereby grants the aforementioned
assurance to:

Everest Reinsurance Group, Ltd.
(”the Undertaking”)



PROVIDED THAT this assurance shall not be construed so as to:

(i)

prevent the application of any such tax or duty to such persons as are
ordinarily resident in these Islands; and


(ii)

prevent the application of any tax payable in accordance with the provisions of
the Land Tax Act 1967 or otherwise payable in relation to the land leased to the
Undertaking.


THIS TAX ASSURANCE shall be in effect until the 28th day of March, 2016.

Given under my hand this
20th day of September, 1999

      /S/ JEREMY COX

      Jeremy Cox

      Registrar of Companies
for MINISTER OF FINANCE


 